Citation Nr: 9917316	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  97-32 428A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
pes planus.

2.  Entitlement to an increased evaluation for hypertensive 
cardiovascular disease, currently evaluated as 60 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and Wife




ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to January 
1970, from January 1971 to September 1974, and for a prior 
period of 1 year, 10 months, and 10 days for which dates 
could not be verified from the record, for a total active 
service period of 7 years, 5 months, and 11 days.  His 
decorations include the Vietnam Service Medal with 3 bronze 
service stars, the Vietnam Campaign Medal, and the Bronze 
Star Medal.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which an evaluation in excess of 30 
percent disabling was denied for hypertensive cardiovascular 
disease and a compensable evaluation was denied for pes 
planus.  By that same rating action, entitlement to special 
monthly compensation based on hypertensive cardiovascular 
disease was denied, as was entitlement to special monthly 
pension.  

Pursuant to a September 1998 hearing officer decision, an 
increased evaluation of 60 percent disabling was granted for 
hypertensive cardiovascular disease.  

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1)(1998).  The Court of Appeals for Veterans 
Claims (Court) has held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  Floyd v. 
Brown, 9 Vet.App. 88 (1996).  However, in July 1996, the 
Court held that § 3.321(b)(1) does not preclude the Board 
from concluding, on its own, that a claim does not meet the 
criteria for submission pursuant to the regulation.  Bagwell 
v. Brown, 9 Vet.App. 337 (1996).  The Court has also held 
that the Board must only address referral under § 3.321(b)(1) 
when exceptional or unusual circumstances are present.  
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).  Having 
reviewed the record with these holdings in mind, the Board 
finds no basis for action on the question of assignment of an 
extraschedular rating.

The record indicates that in a March 1997 statement, the 
veteran requested an "increased evaluation" for his right 
knee condition.  He indicated that his knee condition 
appeared to be worsening.  However, the record indicates that 
service connection for a right knee disability has never been 
adjudicated by the RO.  Thus, the Board has interpreted the 
March 1997 statement as an informal claim for service 
connection for a right knee disability, and the issue is 
referred to the RO for appropriate adjudicatory action.  

The Board notes that at the time of his April 1998 personal 
hearing, the veteran withdrew his appeals as to the issue of 
entitlement to special monthly pension and the issue of 
entitlement to special monthly compensation.  


FINDINGS OF FACT

1.  Pes planus is currently manifested by normal gait, no 
swelling or deformity of either foot, one healed callus on 
the right fourth toe with no other corns or calluses, and 
normal range of motion in the ankles.  In addition, there is 
no x-ray evidence of bony or soft tissue abnormality apart 
from flattening of the longitudinal arches.  

2.  The veteran's service-connected heart disability is 
currently manifested by a diagnosis of hypertension with 
hypertensive cardiovascular disease (3-5 METs) and left 
ventricular dysfunction with an estimated ejection fraction 
of 50 percent.  The evidence does not demonstrate chronic 
congestive heart failure or that more than sedentary 
employment is precluded solely as a result of the veteran's 
service-connected heart problems.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable evaluation have 
not been met for pes planus.  38 U.S.C.A. §§ 1154, 7104 (West 
1991 & Supp. 1998); 38 C.F.R. § 4.71(a), Diagnostic Code 5276 
(1998).  

2.  The schedular criteria for an evaluation in excess of 60 
percent disabling have not been met for hypertensive 
cardiovascular disease.  38 U.S.C.A. §§ 1154, 7104 (West 1991 
& Supp. 1998); 38 C.F.R. § 4.104, Diagnostic Code 7007 (1996 
and 1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Evaluations

Initially, the Board finds that the veteran's claims for 
increased evaluations are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998) that is, the 
claim is plausible.  The Board notes that claims for 
increased evaluations are generally considered to be well 
grounded, where the disorder was previously service-connected 
and rated and the claimant subsequently asserts that a higher 
rating is justified due to an increase in severity since the 
original rating.  Proscelle v. Derwinski, 2 Vet.App. 629, 632 
(1992).  

The veteran has not alleged, and the record does not 
indicate, the need to obtain any pertinent records which have 
not already been associated with the claims folder.  It is 
accordingly found that all relevant facts have been properly 
developed, and that the duty to assist him, mandated by 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998), has been 
satisfied.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4 
(1998).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1998) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. § 4.2, 4.6 (1998).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to identify the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.2, 4.10 (1998).

Pes Planus

Medical Evidence

A notation of pes planus was made on the report of the 
veteran's August 1974 separation examination.  

The report of a February 1976 VA examination shows a 
diagnosis of pes planus, first to second degree, and callus 
formation in right fourth toe, only mildly symptomatic at 
times.  

Pursuant to a March 1976 rating action, service connection 
was granted for pes planus, and a noncompensable evaluation 
was assigned under Diagnostic Code 5276.  

In May 1993, the veteran was afforded a VA bones examination 
for compensation and pension purposes.  The report shows that 
the veteran stated that his feet cause him no problems.  He 
described occasional soreness or stiffness and he denied 
functional limitation.  It was noted that he was able to 
stand and walk without difficulty and he had no difficulty 
with shoe wear.  

On physical examination, he walked with an unremarkable gait 
pattern, and he was noted to have pes planus on the order of 
grade 1 to 2.  There was no evidence of redness, heat, 
swelling, or deformity.  There was no evidence of Achilles 
tendon spasm or displacement.  Both ankles had 10 degrees of 
dorsiflexion and 35 degrees of plantar flexion, and there was 
no evidence of plantar callosities.  There was no tenderness 
to palpitation over the plantar aspect of either foot, and he 
performed a satisfactory heel and toe walk and as able to 
squat and arise again.  He had 2+ dorsalis pedis pulse 
bilaterally.  An impression of bilateral pes planus, 
asymptomatic at the present time, was given.  

In July 1997, the veteran was afforded a VA examination of 
his feet.  He complained that both feet swell intermittently 
and that he has a sensation of stiffness in the region of his 
ankles.  

On physical examination, it was noted that he ambulated with 
a normal gait using a single cane.  On examination of the 
feet, there was almost no longitudinal arch, and the heels 
were in slight valgus.  He had 20 degrees of dorsiflexion and 
45 degrees of plantar flexion in each ankle.  He had 20 
degrees of inversion and 15 degrees of eversion in the 
hindfoot.  He had good motion at both midtarsal areas, and he 
had a strong dorsalis pedis pulse in each foot.  A posterior 
tibial pulse could not be definitely palpated.  He had a 
healed callus on the dorsal aspect of the right fourth toe, 
with no other corns or calluses.  He had no swelling in 
either foot.  The examiner provided diagnoses of congenital 
pes planus, bilateral; and callus, right fourth toe. 

The report of a July 1997 foot x-ray shows findings of 
flattening of the longitudinal arches of both feet, concerned 
with pes planus.  No other significant bony or soft tissue 
abnormality was noted on either side.  

In April 1998, the veteran was afforded a personal hearing 
before a hearing officer at the Jackson RO.  With regard to 
flat feet, the veteran testified that he has swelling in his 
feet and sometimes they swell so much that he can't put his 
shoes on and his feet ache.  He indicated that he wears 
special shoes with arch supports which were issued by VA.  He 
complained of pain from the muscle around the calf of his leg 
on down to the crown of his feet, and on the bottom as well.  
He also described episodes in which he gets weakness in his 
leg and he can't bend or move his feet.  The veteran's wife 
testified that the veteran had complained of a burning 
sensation in his feet, and that he is off balance and has 
weakness.  She stated that sometimes he does fall, and he has 
to have "the stick" at all times even if she walks along 
with him. 


Analysis

The criteria for evaluation of pes planus are set forth in 
the Schedule in Diagnostic Code 5276.  Diagnostic Code 5276 
provides a noncompensable evaluation for a mild foot 
impairment with symptoms relieved by built-up shoe or arch 
support.  A 10 percent evaluation is provided for moderate 
foot impairment as shown by medical evidence of weight-
bearing over or medial to great toe, inward bowing of the 
tendo achillis, pain on manipulation and use of the feet, 
bilateral or unilateral.  Severe foot impairment as shown by 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, and characteristic callosities is 
provided a 30 percent rating, if bilateral.

Having reviewed the evidence, the Board has concluded that 
the criteria for a compensable disability evaluation have not 
been met for the veteran's service-connected pes planus.  
Specifically, the objective evidence does not demonstrate 
that the veteran's pes planus is productive of a moderate 
foot impairment.  At the time of a 1993 VA examination, there 
was no evidence of Achilles tendon spasm or displacement and 
no tenderness to palpation.  At the time of the veteran's 
1997 VA foot examination, he ambulated with a normal gait and 
there was no swelling or deformity of either foot.  In 
addition, there was no x-ray evidence of other bony or soft 
tissue abnormality apart from flattening of the longitudinal 
arches.  While one callus was noted on the right fourth toe, 
it was healed and no other corns or calluses were found.  In 
addition, the most recent VA examination shows that range of 
motion in the ankle was normal in each foot at 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion (See Plate II, 
38 C.F.R. § 4.71 (1998), and he had good motion at both 
midtarsal areas with strong dorsalis pedis pulse in each 
foot.  

Thus, there is no objective evidence of weight-bearing over 
or medial to great toe, inward bowing of the tendo achillis, 
or pain on manipulation and use of the feet which would 
indicate a moderate foot impairment, nor does the evidence 
demonstrate symptoms of a severe foot impairment such as 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities. 

The veteran has complained of swelling and pain from in his 
calf and the top and bottom of his foot, and he has 
complained of a sensation of stiffness about the ankles.  
However, these complaints have not been shown to be 
attributable to the veteran's service-connected pes planus, 
as opposed to one of the veteran's other physical ailments 
which include peripheral neuropathy, decreased sensory 
sensation in the lower extremities, diabetes, and 
hypertensive cardiovascular disease.  (See "Medical 
Evidence" portion of the following section). 

For the reasons stated above, therefore, the Board finds that 
the symptomatology currently manifested by the veteran's pes 
planus disability does not substantially meet the criteria 
for a compensable evaluation which are set forth in 
Diagnostic Code 5276.  Accordingly, the preponderance of the 
evidence is against finding that an increased (compensable) 
evaluation is warranted for pes planus, and the veteran's 
claim for an increased evaluation is denied.  


Hypertensive Heart Disease


Medical Evidence

The report of the veteran's August 1974 separation 
examination shows that his blood pressure was recorded as 
140/100 while sitting.  

The report of a post-service VA examination, conducted in 
February 1976, shows a diagnosis of hypertension, systemic.  

Pursuant to a March 1976 rating action, service connection 
was granted for hypertension.  

Outpatient and hospital records, dated in the 1980's, show 
that the veteran was followed by VA for treatment of 
essential hypertension, during which time he was also treated 
for alcohol abuse.  

The record includes a March 1993 statement from a VA 
physician, Dan E. Smith, M.D.  Dr. Smith indicated that he 
had followed the veteran for treatment of problems which 
included hypertensive cardiovascular disease.  Dr. Smith 
noted that the veteran's long term prognosis was poor due to 
the fact that he had hypertensive cardiovascular disease, 
cervical ischemia, diabetes mellitus, seizure disorder, post 
viral hepatitis and chemical hepatitis (probably secondary to 
toxic alcohol abuse).  It was also Dr. Smith's opinion that 
the veteran was unable to work based on his diagnoses.  

In May 1993, the veteran was afforded a VA hypertension 
examination.  The examination report shows that the veteran 
gave a 10-12 year history of high blood pressure, for which 
he was taking several medications.  

Physical findings included blood pressure of 154/110 and 
158/110 while sitting, 160/104 while reclining, and 160/114 
while standing.  An EKG revealed nonspecific ST-T 
abnormalities and the suggestion of an old myocardial 
infarction.  Chest x-ray revealed mild cardiomegaly.  The 
examiner provided a diagnosis of hypertension with mild 
hypertensive cardiovascular disease.  

Pursuant to a February 1994 rating action, the grant of 
service connection for hypertension was amended to include 
hypertension with hypertensive cardiovascular disease.  

A VA discharge summary show that the veteran was hospitalized 
between January 17, 1996 and January 22, 1996, for evaluation 
in order to rule out secondary causes of hypertension.  
Diagnoses included hypertension, work-up for secondary cause; 
Type II diabetes mellitus; seizure disorder; and gout.  On 
admission, blood pressure was 176/104, and blood pressures 
during his hospital course were running between 200/120.  The 
veteran's medications were altered and he was advised to 
restrict his diet to 2,000 calories per day with low sodium 
and low cholesterol.  

The report of a March 1997 EKG shows findings of sinus 
mechanism, rate 90; left anterior hemiblock and nonspecific 
ST and T wave abnormality.  It was noted that evidence of an 
old anterior infarct that was at least suggestive in the 
tracing of January 1996 was very small now.  

The report of a June 1997 VA aid and attendance examination 
shows that the veteran complained of severe dyspnea on 
exertion and paroxysmal nocturnal dyspnea.  He also indicated 
that he stays at home unless he has to come to the clinic or 
emergency room, and he spends his time sitting in a chair or 
taking naps.  Diagnoses included congestive heart failure, 
dilated cardiomyopathy, seizure disorder, and diabetes 
mellitus.  

In July 1997, the veteran was afforded a VA heart disease 
examination.  The examination report shows that the veteran 
gave a history of multiple episodes of congestive heart 
failure, and he indicated that he had been told that he 
needed a cardiac transplant.  He complained of chest pain 
occasionally throughout the day, which could last one hour or 
all day.  

On physical examination, pulse was 80 and respiration was 18.  
Blood pressure was 160/110, 160/106 when sitting, 164/100 
when reclining, and 160/100 when standing.  Cardiac 
examination revealed a regular rate without murmurs, rubs, or 
gallops. PMI was not displaced and precordium was not 
hyperactive.  

A chest x-ray revealed mild cardiomegaly, and the EKG 
revealed sinus mechanism, left ventricular overload, left 
atrial enlargement, and right atrial enlargement.  A 
diagnosis of hypertension with hypertensive cardiovascular 
disease was given. 

The report of a July 1997 VA examination shows that the 
veteran had a history of high blood pressure and congestive 
heart failure, and he indicated that he was last hospitalized 
at the Jackson VA Hospital in January 1997 for congestive 
heart failure.  On examination, blood pressure was 162/106 
while sitting and respiration was 18.  Heart revealed a 
regular rate without murmurs, rubs, or gallops.  The veteran 
complained of dizziness all the time and his wife indicated 
that he was forgetful.  With regard to mechanical aids, it 
was noted that the veteran used a cane and a wheelchair 
anytime he gets out of the house.  Diagnoses included the 
following:  hypertension with hypertensive cardiovascular 
disease; non-insulin dependent diabetes mellitus; history of 
gout; history of seizure disorder; history of cataracts; and 
history of hearing loss with tinnitus.  

In July 1997, the veteran also underwent a neurological 
examination in conjunction with his claim for special monthly 
pension.  The report indicates that the veteran gave a 
history of dizziness and possible strokes and seizures.  
Sensory examination showed a stocking type sensory decrease 
to all stimuli from somewhere below the knees on down, which 
was interpreted as a diffuse mild sensory peripheral 
neuropathy from his diabetes, most likely.  His gait was slow 
and unsteady, and he walked with a cane and claimed that he 
wobbled when he walked.  Deep tendon reflexes were hypoactive 
at 1+ and absent in the ankles.  

It was the examiner's impression that the veteran had 
physical findings of a diabetic or possibly alcoholic (or 
both) peripheral neuropathy in the form of sensory loss in 
his lower extremities.  There were no other neurologic 
abnormalities at this time, and his gait was unsteady because 
of this and possibly due to other multiple factors such as 
possible small cerebral infarcts, side effects from his 
anticonvulsants, and alcohol abuse in the past.  It was noted 
that he also has major motor seizures that are under fair 
control and partial or minor seizures of some type that occur 
about once a week.  

In April 1998, the veteran was afforded a personal hearing 
before a local officer sitting at the St. Petersburg RO.  He 
testified that he has a heart murmur with hypertension and he 
has been told that he has a weak heart.  The veteran's wife 
described symptoms such as sweats, weakness, chest pains, and 
tiredness in relation to her husband's heart problems, and 
she stated that they were told at the VA hospital that his 
heart was only functioning at 10 percent.  She indicated that 
at that time, he was undergoing a work-up to see if he would 
be eligible for a heart transplant, and at some point they 
were told that his heart function had increased to 39 
percent.  She stated that she has to watch him all the time, 
even when he is in the shower, and he is now unable to do any 
work at home, such as changing the oil in the car or washing 
dishes.  

The veteran testified that he sometimes has to take 
nitroglycerin for chest pains, approximately 3-4 times a 
week, although he sometimes uses it twice a day depending on 
how often the chest pain comes.  He indicated that the chest 
pain comes mostly when he is sitting down.  According to the 
veteran, if he is going to be out for awhile, he will use a 
wheelchair.  

In April 1998, the veteran was afforded another VA heart 
disease examination.  He complained of chest pain daily to 
the left of the sternum and in the right chest area, which he 
described as a sharp pain along with a heart fluttering which 
was non-exertional and lasted from 10 -20 minutes.  According 
to the veteran, he had been told that his heart was 
functioning at 10 percent and that he was going to be 
evaluated for a heart transplant.  

The veteran indicated that he walks 10 yards once a week, and 
he denied any outside activity.  He stated that he could walk 
the 10 yards and then he is short of breath, and sometimes he 
walks just a few steps before he is short of breath.  He had 
no activity to tell his functional status, and he stated that 
he mainly just sits.  The veteran stated that any activities, 
even washing dishes, causes him to be weak and tired.  He 
described occasional dizziness on standing, and indicated 
that he awakens daily with paroxysmal nocturnal dyspnea.  He 
described swelling in his legs which does not resolve 
overnight and waking up with sweating.  

On physical examination, blood pressure was 200/116, 194/116 
while sitting, 200/114 while reclining, and 190/110 while 
standing.  Cardiac examination revealed a regular rate 
without murmurs, rubs, or gallops, and PMI was not displaced.  
Precordium was not hyperactive.  

The April 1998 chest x-ray report shows findings of 
moderately enlarged heart.  
An April 1998 echo report shows an estimated ejection 
fraction of 50 percent, and conclusions included left 
ventricular enlargement, borderline left ventricular function 
approximately 50-55 percent, and very mild "MR."  Another 
April 1998 ECG report shows findings of sinus mechanism, rate 
75; probable left anterior hemiblock; and otherwise normal 
ECG.  

The VA examiner provided a diagnosis of hypertension with 
cardiovascular disease (3-5 METS).  The examiner commented 
that on review of the veteran's medical chart there was 
reference to dilated cardiomyopathy secondary to chronic 
alcohol abuse.  There was no way to tell how much of his 
cardiomyopathy is due to hypertension versus chronic alcohol 
abuse.  

Pursuant to a September 1998 hearing officer decision, an 
increased evaluation of 60 percent disabling was granted for 
hypertensive cardiovascular disease with hypertension.  

A Jackson VAMC service-connected admission report shows that 
the veteran was admitted to the hospital on October 15, 1998, 
with an admitting diagnosis of unstable angina.  




Analysis

The Board notes that the schedular criteria for evaluation of 
diseases of the cardiovascular system were changed effective 
January 12, 1998.  Where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Marcoux v. Brown, 9 
Vet.App. 289 (1996); Karnas v. Derwinski, 1 Vet.App. 308 
(1991).  The RO has evaluated the veteran's heart disability 
under both the old criteria (see Statement of the Case dated 
October 1997) and the new criteria (see Supplemental 
Statement of the Case dated September 1998).  The Board has 
also evaluated this claim under both the old and the new 
criteria in order to determine which is more favorable to the 
veteran. 

The criteria for hypertensive heart disease are set forth in 
the Schedule in Diagnostic Code 7007.  Under the recently 
amended criteria, Diagnostic Code 7007 provides that an 
evaluation of 60 percent disabling is warranted where there 
is objective evidence of more than one episode of acute 
congestive heart failure in the past year, or; workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A total, or 100 percent evaluation is warranted 
where there is evidence of chronic congestive heart failure, 
or; workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  

Under the previously effective rating criteria pertaining to 
hypertensive heart disease, an evaluation of 60 percent 
disabling is appropriate when there is marked enlargement of 
the heart, confirmed by roentgenogram, or the apex beat is 
beyond the midclavicular line, sustained diastolic 
hypertension, diastolic 120 or more, which may later have 
been reduced, dyspnea on exertion, and more than light manual 
labor is precluded.  A 100 percent disability evaluation is 
warranted where there are definite signs of congestive 
failure and more than sedentary employment precluded.  
38 C.F.R. § 4.104 (1996).  

Having reviewed the record, the Board has concluded that the 
available medical evidence does not support the assignment of 
an evaluation in excess of 60 percent disabling for the 
veteran's service-connected hypertensive cardiovascular 
disease under either the old or the new rating criteria.  
Specifically, under the new criteria a higher (or 100 
percent) evaluation requires evidence of chronic congestive 
heart failure; dyspnea, dizziness, angina, fatigue, or 
syncope resulting from a workload of 3 METs or less, and left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  

At the time of the most recent VA examination, the examiner 
indicated a diagnoses of hypertension with hypertensive 
cardiovascular disease, and a workload of  3-5 METs was 
estimated.  In addition, the April 1998 echocardiogram report 
shows findings of left ventricular dysfunction (approximately 
50-55 percent) with an estimated ejection fraction of 50 
percent.  Furthermore, the RO requested the veteran's recent 
outpatient and inpatient records from the Jackson VAMC, and 
these records did not contain documentation of treatment for 
any episodes of congestive heart failure or for symptoms 
which would indicate chronic problems with congestive heart 
failure.  

Thus, the current symptomatology associated with the 
veteran's heart disability does not show that ejection 
fraction is limited to 30 percent or less, that a workload of 
3 METs or less causes dyspnea, fatigue, angina, dizziness, or 
syncope; or that chronic congestive heart failure is 
presently manifested.  As such, the veteran's heart 
disability is not currently productive of symptomatology for 
which a total disability evaluation is contemplated according 
to the Schedule.  

Likewise, the Board is of the opinion that the available 
medical evidence does not support the assignment of a total, 
or 100 percent evaluation with application of the previously 
effective rating criteria pertaining to hypertensive 
cardiovascular disease.  Specifically, although the veteran 
has reported a history of congestive heart failure, the 
record does not include medical evidence of emergency or 
other treatment for heart failure, nor do the recently 
obtained VA inpatient and outpatient records show that the 
veteran was treated for congestive heart failure in January 
1997, as he has claimed.  At his personal hearing, the 
veteran indicated that he is seen only by VA for treatment of 
his heart problems, yet there is no objective documentation 
of definite signs of congestive failure for which a 100 
percent evaluation would be warranted under the new criteria.  

In addition, while it appears that the veteran would be 
unable to perform more than sedentary employment, the record 
also indicates that the veteran suffers from a number of 
additional physical disabilities, to include sensory loss in 
his lower extremities, both major motor and minor seizures, 
peripheral neuropathy, and unsteady gait due to multiple 
factors such as possible small cerebral infarcts, side 
effects from anticonvulsants, and alcohol abuse in the past.  
Thus, the available evidence does not suggest that more than 
sedentary employment is precluded solely as a result of the 
veteran's service-connected heart disorder.  Thus, the Board 
cannot conclude that a total disability evaluation is 
warranted for the veteran's currently manifested heart 
disability under the previously effective rating criteria.  

In the Board's view, the schedular criteria for an evaluation 
in excess of 60 percent disabling have not been met for the 
veteran's heart disability under any of pertinent rating 
criteria.  Thus, the Board finds that the preponderance of 
the evidence is against a finding that an evaluation in 
excess of 60 percent disabling is warranted for the veteran's 
hypertensive cardiovascular disease.  Accordingly, the 
veteran's claim for an increased evaluation is denied.  



ORDER

An increased (compensable) evaluation is denied for pes 
planus.  

An evaluation in excess of 60 percent disabling is denied for 
hypertensive cardiovascular disease.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

